Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Moussa Tchiani Boukari, a native and citizen of Niger, petitions for review of an order of the Board of Immigration Appeals (Board) denying his motion to reopen. We have reviewed the administrative record and the Board’s order and find no abuse of discretion. See 8 C.F.R. § 1003.2(a) (2013). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Boukari, (B.I.A. Oct. 24, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.